                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

YOLANDA COLEMAN,
MARCOS KING, and
MARLON ROCKETT,

       Plaintiffs,

     v.                                                  Case No. 17-CV-1789

ATL’S EMPOWERMENT SIL FACILITY, INC.,
and LYNN HARTENBERGER,

      Defendants.


                               ORDER DISMISSING CASE


       Yolanda Coleman, Marcos King, and Marlon Rockett sued ATL’s Empowerment

Sil Facility, Inc. and Lynn Hartenberger for alleged violations of the the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the wage and hour laws of

Wisconsin. The plaintiffs have moved to dismiss their claims against the defendants without

prejudice. Based on the plaintiffs’ motion and pursuant to Fed. R. Civ. P. 41(a)(2),

       IT IS HEREBY ORDERED that the plaintiffs’ motion to dismiss (Docket # 52) is

GRANTED. The plaintiffs’ claims are dismissed without prejudice. The Clerk of Court will

enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 3rd day of September, 2020.


                                                  BY THE COURT:


                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




          Case 2:17-cv-01789-NJ Filed 09/03/20 Page 1 of 1 Document 53
